Citation Nr: 1100093	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-44 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund.

ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The appellant alleges his service from June 1945 to April 1956 
qualifies him for recognized service with the U.S. Armed Forces, 
Far East (USAFFE), or as a recognized guerrilla in the 
Philippines during World War II.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2009 decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  This appeal has been advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. 
§§ 101(2), 107(b) (West 2002 & Supp. 2010), American Recovery and 
Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. §§ 3.1(d), 3.6, 3.40, 3.41, 3.203 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the VCAA, noted the importance of balancing 
the duty to assist with "the futility of requiring VA to develop 
claims where there is no reasonable possibility that the 
assistance would substantiate the claim."  Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  Where the law, and not the evidence, 
is dispositive of a claim, the VCAA is not applicable.  Id.  
(VCAA not applicable to claim for non-service-connected pension 
when the claimant did not serve on active duty during a period of 
war, as required by law).  The Court has held that, when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty-to-assist nor the duty-to-notify 
provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board 
finds that the provisions of the VCAA are not applicable to this 
appellant's claim.  Nonetheless, we do note that the June 2009 
decision, the September 2009 Statement of the Case, and the 
October 2010 Supplemental Statement of the Case included 
citations to the laws and regulations pertaining to eligibility 
for benefits under the Filipino Veterans Equity Compensation Fund 
and verification of military service.

The Board concludes that no further notification or development 
of evidence is required.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veteran Claims has held that such remands 
are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Filipino Veterans Equity Compensation Fund

Under the American Recovery and Reinvestment Act of 2009, a new 
one-time benefit is provided for certain Philippine veterans to 
be paid from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act of 2009 § 1002, Public Law 
No. 111-5 (enacted February 17, 2009).  Payments for eligible 
persons will be either in the amount of $9,000 for non-United 
States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 is entitled "Payments to Eligible Persons Who 
Served in the United States Armed Forces in the Far East During 
World War II".  Section 1002(c)(1) provides that the Secretary 
may make a payment from the compensation fund to an eligible 
person who, during the one-year period beginning on the date of 
enactment of the Act, submits to the Secretary a claim for 
benefits under this section.  The application for the claim shall 
contain such information and evidence as the Secretary may 
require.  Section 1002(c)(2) provides that, if an eligible person 
who has filed a claim for benefits under this section dies before 
payment is made under this section, the payment under this 
section shall be made instead to the surviving spouse, if any, of 
the eligible person.  

Section 1002 (d) provides that an eligible person is any person 
who - (1) served - (A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

The appellant has made various arguments, including many not 
relevant to the issues in this case.  The sole determinative 
question of fact in this case is whether the appellant had 
recognized service to qualify for the claimed one-time payment 
from the Filipino Veterans Equity Compensation Fund.  

Submitted documents arguably addressing the question of 
qualifying service, based on assertions printed or otherwise 
written on those documents, are as follows: a copy of a 
processing and identification slip from the Headquarters 3rd 
Replacement Battalion, United States Armed Forces in the Far 
East, dated in June 1945; a discharge or reversion slip of the 
Headquarters 2nd Replacement Battalion, APO 70, dated "effective 
5 April '46"; a United States Armed Forces, Pacific, "Clearance 
& Financeal (sic) Statement" dated in 1946; special orders 
"Number 78" of the Headquarters 2nd Replacement Battalion, APO 
70, dated April 1946; a Commonwealth of the Philippines, 
Philippine Army form indicating that the appellant was 
"honorably discharged" in April 1946; a Republic of the 
Philippines, Ministry of National Defense, Camp General Emilio 
Aguinaldo, Quezon City, certification, dated in May 1981, of the 
appellant's place and date of birth, and of his service in the 
guerrilla forces; a Philippines Veterans Affairs Office 
certification, dated in November 1985, that the appellant served 
with the "Fil-Am Cavite Crla Forces", and was entitled to 
education benefits as approved in August 1947; and an April 1984 
certification from The Administrator of Veterans Affairs, 
Philippines Veterans Affairs Office, verifying that the appellant 
had service with the "Fil-American" guerrilla forces from 
November 1942 to April 1946.    

The appellant also made assertions that an incorrect date of 
birth may have resulted in no finding of service.  However, the 
query the RO made to the National Personnel Records Center (NPRC) 
in June 2010, with reply received dated in August 2010, reflected 
the date of birth which the appellant asserted had been provided 
to the military as his date of birth.  Hence, the query to the 
NRPC would have produced an affirmative reply reflecting service 
based on the date of birth provided, if there were such a record 
of service.  

The Board does not here delve into the validity or invalidity of 
the submitted documents.  Rather, the Board relies upon relevant 
official determinations of service or no service, including from 
the U.S. Army Reserve Personnel Center and from the National 
Personnel Records Center (NPRC), provided in response to RO 
query, regarding whether the appellant had recognized service.  
Those responses have been against the appellant having any 
recognized service.  The claims file contains a response from the 
U.S. Army Reserve Personnel Center dated in July 1994 informing 
that the appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Force."  The claims file also 
contains a response from the NPRC dated in September 2010 also 
informing that the appellant has "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Force."  
These official findings of no service are determinative, and VA 
has no authority to change or amend the findings.  Duro v. 
Derwinski, 2 Vet App. 530, 532 (1992).  

The proper course for the appellant, if he believes there is a 
reason to dispute the report of the service department or the 
content of military records, is to pursue such disagreement with 
the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  Recognition of service by the Philippine Government, 
although sufficient for entitlement to benefits from that 
Government, is not sufficient for benefits from the United 
States, administered by VA.  The VA is bound to follow the 
certifications by the service departments with jurisdiction over 
United States military records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered an 
eligible person for the purpose of establishing entitlement to 
the one-time payment from the Filipino Veterans Equity 
Compensation Fund.


ORDER

Legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


